IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                       Fifth Circuit

                                                                                 FILED
                                                                             December 16, 2008
                                            No. 08-30057
                                                                           Charles R. Fulbruge III
                                                                                   Clerk
JAMES JOHNSON

                                                       Plaintiff-Appellant
v.

JE MERIT CONSTRUCTORS, INC.

                                                       Defendant-Appellee


                        Appeal from the United States District Court
                            for the Middle District of Louisiana
                                 USDC No. 3: 05-CV-00908


Before JONES, Chief Judge, JOLLY, Circuit Judge, and MONTALVO,* District
Judge.
PER CURIAM:**
         This court, having carefully reviewed the parties’ briefs and pertinent
portions of the record in light of the parties’ oral arguments, concludes there is
no plain or reversible error in the magistrate judge’s analysis, which was
adopted by the district court. We therefore AFFIRM the judgment of the district
court.
         AFFIRMED.


         *
              District Judge of the Western District of Texas, sitting by designation.
         **
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.